UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 HSW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 33-1135689 (State of Incorporation) (I.R.S. Employer Identification Number) 3280 Peachtree Road, Suite600 Atlanta, Georgia 30305 (Address of principal executive offices, including zip code) 404-364-5823 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox At May 14, 2010, the number of common shares outstanding was 5,368,355. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 and December31, 2009 (unaudited) 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Reserved 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signature 32 PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (expressed in U.S. Dollars) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Trade accounts receivable due from affiliates Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in unconsolidated affiliate Licenses to operate in China Intangibles, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Advances from shareholder Accrued expenses and other current liabilities Total current liabilities Deferred tax liability Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value; 1,000,000 shares authorized, none issued — — Common stock, $.001 par value; 20,000,000 shares authorized, 5,369,785 issued and outstanding at March 31, 2010 and December 31, 2009, (a) Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (a) All outstanding share amounts reflect HSWI’s February 2010 10-for-1 reverse stock split.See Note 1, “Description of Business”. The accompanying notes are an integral part of these condensed consolidated financial statements. 1 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (expressed in U.S. Dollars) Three Months Ended March 31, Operating revenue Web platform services from affiliates $ $ — Social media — Digital online publishing Total revenue Cost of services Gross margin ) Operating expenses Selling, general and administrative (including stock-based compensation expense of $38,968 and $704,706 for the three months ended March 31, 2010 and 2009, respectively) Depreciation and amortization Total operating expenses Operating loss ) ) Other income Interest income Other income — Total other income Loss from operations before income taxes and equity in loss of equity method investment ) ) Equity in loss of equity-method investment, net of taxes ) — Net loss $ ) $ ) Net loss per share (a) Net loss per share, basic and diluted $ ) $ ) Basic and diluted weighted average shares outstanding (a) (a) All outstanding share amounts reflect HSWI’s February 2010 10-for-1 reverse stock split.See Note 1, “Description of Business”. The accompanying notes are an integral part of these condensed consolidated financial statements. 2 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (expressed in U.S. Dollars) Three Months Ended March 31, Cash flows from operating activities: Net cash used in operating activities $ ) $ ) Cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Cash used in investing activities ) ) Cash flows from financing activities: — — Cash provided by financing activities — — Net change in cash and cash equivalents: ) ) Impact of foreign currency translation on cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.DESCRIPTION OF BUSINESS Overview HSW International, Inc. (“HSWI” or the "Company") is an online publishing company that develops and operates Internet businesses focused on providing consumers in the world’s digital economies with locally relevant, high quality information, and provides web platform services that support traditional web publishing combined with social media.Our international websites published under the HowStuffWorks brand provide readers in China and Brazil with thousands of articles about how the world around them works, serving as destinations for credible, easy-to-understand reference information.HSW International is the exclusive licensee in China and Brazil for the digital publication of translated content from Discovery Communications, Inc.’s HowStuffWorks.com, and in China for the digital publication of translated content from World Book, Inc. (“World Book”), publisher of World Book Encyclopedia.Our co-founding and continuing development of Sharecare, Inc. (“Sharecare”) will create a highly searchable social Q&A healthcare platform organizing and answering the questions of health, in partnership with Harpo Productions, Sony Pictures Television, Discovery Communications, Jeff Arnold, and Dr. Mehmet Oz.We generate revenue primarily through the sale of online advertising on our websites and through service fees charged to clients for web platform development and operation services.We were incorporated in Delaware in March 2006.Our headquarters are located at 3280 Peachtree Road, Suite 600, Atlanta, Georgia 30305. Liquidity Considerations The global financialdownturn had a negative effect on the demand for advertising in general, including online advertising.Economic uncertainty has had and might continue to have a direct impact on our revenue as orders for online advertising internationally have declined and our typical advertiser is spending less per order than in the prior year.Also, our businesses in Brazil and China, which we launched within the past three years, are still in a growth stage as we continue to focus on building towards a critical mass of traffic volume.In consideration of projected market conditions and near-term revenue expectations, we implemented cost reductions in 2009 to reduce headcount and better align our costs with our 2009 strategic initiatives.We consistently monitor our cash position to make adjustments as we believe necessary to maintain our operational objectives of funding ongoing operations and continuing to make technological investments in our websites and their respective brands. We expect to continue to invest in expanding and gaining market share for our internet platforms in Brazil and China, including additional investments to create or acquire content.We currently do not have any material commitments for capital expenditures.Our anticipated investments will be made in the respective markets based on our success and anticipated market conditions and trends.We expect that most of these investments will be paid or under commitment before we begin to realize significant revenues.Additionally, in the normal course of business, we continue to explore various business initiatives that may lead to additional sources of revenue and growth.We believe that our current cash balance and the combination of our expected cash generated from future operations combined with recently implemented cost reduction measures will provide sufficient cash to fund operations for at least twelve months.However, if cash on hand and generated from operations is insufficient to satisfy our working capital and capital expenditure requirements, we might implement further cost reduction strategies, or attempt to sell additional equity or obtain financing to fund further development and attain profitability.There is no assurance that such financing will be available or that we will be able to complete financing on satisfactory terms, if at all. We expect that our recently announced service agreement with Sharecare will continue to generate revenues for our company.However, as Sharecare is a newly formed entity and the service agreement expires in June 2010, there can be no assurance that the amounts generated will be sufficient to cover our liquidity needs for the long-term. Reverse Split On February 3, 2010, the Board of Directors authorized a 10-for-1 reverse split of its authorized, issued and outstanding common shares, effective for shareholders of record on February 10, 2010 (the “Reverse Split”). The board of directors believed that the Reverse Split was appropriate in order to maintain continued listing of our common stock on the NASDAQ Global Market.NASDAQ requires that if the closing bid price of shares of our common stock is less than $1.00 per share for 30 consecutive trading days, the closing bid price must be $1.00 per share or higher for a minimum of 10 consecutive trading days during the 180 calendar days following notification by NASDAQ.Otherwise, NASDAQ would have begun procedures to delist our common stock from trading on the NASDAQ Global Market.The Reverse Split successfully resulted in our common stock achieving the level necessary to satisfy the $1.00 minimum bid continued listing requirement, and NASDAQ notified HSWI that we regained compliance with continued listing standards.However, we cannot predict whether the market price of our common stock will remain 4 equal to or in excess of $1.00 because themarket price is determined by investors' trades and can be affected by other factors in addition to the number of shares outstanding, such as our future performance and the overall performance of the stock markets. The Reverse Split became effective upon filing a Certificate of Amendment to our Amended and Restated Certificate of Incorporation with the Secretary of State of the State of Delaware on February 16, 2010.Immediately after the stock split, HSW International had approximately 5,369,785 common shares outstanding. Immediately prior to the Reverse Split the Company had approximately 53,698,292 shares of common stock outstanding.Subsequent to the Reverse Split, the par value per share of the common stock remained unchanged at $0.001 per share.As a result, on the effective date of the Reverse Split, the stated capital on the Company's consolidated balance sheet attributable to common stock was reduced and the additional paid-in capital account was increased by the amount by which the stated capital was reduced.Per share net income or loss will be increased because there will be fewer shares of the Company's common stock outstanding.The Company does not anticipate that there will be any impact to the results of our operations, including changes to the amount of stock-based compensation expense to be recognized in any period, as a result of the Reverse Split.Additionally, employee and director share and option grants as well as associated exercise prices were adjusted in the same proportion as the Reverse Split. In March 2010, the Company received a notice from The NASDAQ Stock Market indicating that it no longer complied with the requirements of NASDAQ Marketplace Rule 5450(b)(1)(C) for continued listing on The NASDAQ Global Market. The rule requires that the publicly held shares of the Company, which is calculated by subtracting all shares held by officers, directors or beneficial owners of 10% or more of the total shares outstanding, maintain a minimum market value of $5,000,000.The Company has 180 calendar days, or until September 27, 2010, in which to regain compliance with the listing requirement by having the market value of its publicly held shares close at $5,000,000 or more for ten consecutive business days. As of May 14, 2010, our market value of publicly held shares outstanding was approximately $4.8 million.If the Company does not regain compliance prior to the expiration of the 180-day grace period, NASDAQ will provide written notice that the Company’s common stock is subject to delisting. Alternatively, the Company may transfer its listing to The NASDAQ Capital Market, provided that it satisfies the requirements for continued listing on The NASDAQ Capital Market.If the bid price for our shares of common stock falls below $1.00 again, if the market value of our publicly held shares remains below $5,000,000, or if we do not meet other continued listing requirements of NASDAQ, our common stock may be delisted. 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements from continuing operations include the accounts of HSWI andour subsidiaries (1) HSW Brasil - Tecnologia e Informação Ltda., (2) HSW (HK) Inc. Limited, (3) Bonet (Beijing) Technology Limited Liability Company, (4) BoWenWang Technology (Beijing) Limited Liability Company. The equity of certain of these entities is partially or fully held by citizens of the country of incorporation to comply with local laws and regulations. Equity investments in which we exercise significant influence but do not control and for which we are not the primary beneficiary are accounted for using the equity method.In the event of a change in ownership or degree of influence, any gain or loss resulting from an investee share issuance will be recorded in earnings.Investments in which we are not able to exercise significant influence over the investee are accounted for under the cost method.Controlling interest is determined by majority ownership interest and the ability to unilaterally direct or cause the direction of management and policies of an entity after considering any third-party participatory rights.The Company applies the guidelines set forth in Accounting Standards Codification (“ASC”) 810 in evaluating whether it has interests in variable interest entity, or VIEs, and in determining whether to consolidate any such entities.All significant inter-company accounts and transactions between consolidated companies have been eliminated in consolidation. We use qualitative analysis to determine whether or not we are the primary beneficiary of a VIE.We consider the rights and obligations conveyed by our implicit and explicit variable interest in each VIE and the relationship of these with the variable interests held by other parties to determine whether our variable interests will absorb a majority of a VIE’s expected losses, receive a majority of its expected residual returns, or both.If we determine that our variable interests will absorb a majority of the VIE’s expected losses, receive a majority of its expected residual returns, or both we consolidate the VIE as the primary beneficiary, and if not, we do not consolidate. We have determined that Bonet (Beijing) Technology Limited Liability Company is a variable interest entity as defined in the ASC 810, “Consolidation.”We are the primary beneficiary of this entity and accordingly, we have consolidated the results of this entity along with our other subsidiaries.We have determined that our interest in Sharecare is not a VIE.Additionally, we are not the primary beneficiary of this entity.Accordingly, we use the equity method to account for our investment in Sharecare. 5 The accompanying interim condensed consolidated financial statements for the three months ended March 31, 2010, and 2009 are unaudited. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America for financial information have been omitted pursuant to the rules and regulations of Article 10 of SEC Regulation S-X. In the opinion of management, these condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the periods indicated. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Operating results for the three months ended March 31, 2010, are not necessarily indicative of results that may be expected for any other future interim period or for the year ending December 31, 2010. You should read the unaudited condensed consolidated financial statements in conjunction with Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, as well as with HSWI’s consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board, or FASB, issued authoritative guidance that expands the required disclosures about fair value measurements.This guidance provides for new disclosures requiring the Company to (i)disclose separately the amounts of significant transfers in and out of Level1 and Level2 fair value measurements and describe the reasons for the transfers and (ii)present separately information about purchases, sales, issuances and settlements in the reconciliation of Level3 fair value measurements.This guidance also provides clarification of existing disclosures requiring the Company to (i)determine each class of assets and liabilities based on the nature and risks of the investments rather than by major security type and (ii)for each class of assets and liabilities, disclose the valuation techniques and inputs used to measure fair value for both Level2 and Level3 fair value measurements.The adoption of this guidance did not have a material impact on our consolidated financial statements. In November 2009, the FASB issued authoritative guidance that incorporates Amendments to FASB Interpretation No. 46(R) into the Accounting Standards Codification.The new requirements are effective as of the beginning of an enterprise’s first fiscal year beginning after November 15, 2009 (January 1, 2010, for us).The adoption of this guidance did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance that revises the approach to determining the primary beneficiary of a variable interest entity, or VIE, to be more qualitative in nature and requires companies to more frequently reassess whether they must consolidate a VIE.This guidance is effective for fiscal years beginning after November15, 2009 (January 1, 2010, for us), for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter.The adoption of this guidance did not have a material impact on our consolidated financial statements. 3.TRANSACTIONS WITH SHARECARE On October 30, 2009, the Company entered into and effectuated a series of transactions with Sharecare, Inc.(the "Sharecare Transactions"), which was established as a venture among: Dr. Mehmet Oz, a leading cardiac surgeon, health expert and host of “The Dr. Oz Show”; HARPO Productions, producer of “The Oprah Winfrey Show”; Discovery Communications, the world’s largest non-fiction media company; Jeff Arnold, WebMD founder and Discovery Communications’ Chief of Global Digital Strategy; and HSWI.Sharecare was created to build a web-based platform that simplifies the search for health and wellness information by organizing a vast array of the questions of health and providing multiple answers from experts, organizations, publishers, and caregivers representing various points of view. As a result of these transactions, the Company: · Entered into a subscription agreement for the purchase of 125,000 shares of common stock of Sharecare, representing 20%ownership of Sharecare at the time of purchase; · Sold substantially all of the assets of its DailyStrength subsidiary to Sharecare; · Agreed to provide management and website development services to Sharecare; and · Received a limited license to use the Sharecare web platform for HSWI's own businesses. Additionally, the Company issued a promissory note for $1 million to Sharecare, all of which has been satisfied by services the Company provided to Sharecare during 2009. Finally, Sharecare assumed the potential earn-out payment of up to $3.525 million under the merger agreement by which the Company acquired DailyStrength. 6 We account for our equity interest in Sharecare under the equity method of accounting, as we exercise significant influence over Sharecare due to our seat on the Sharecare board of directors and also due to our involvement in the development of the Sharecare website.Under this method, we record our proportionate share of Sharecare’s net income or loss based on the financial results of Sharecare.As of March 31, 2010, HSWI owned approximately 18% of the outstanding common stock of Sharecare. The difference between the carrying amount of our investment balance in Sharecare and our proportionate share of Sharecare's underlying net assets was approximately $2.7 million as of March 31, 2010.The difference is characterized as goodwill and is subject to review in accordance with ASC 323 for an other than temporary decline in value.We eliminated our portion of intercompany profit included in Sharecare’s earnings as of March 31, 2010, which was approximately $40,000.Our investment balance in Sharecare reflects the intercompany profit elimination. As a result of the issuance of common stock by Sharecare to a third party investor (Sony) in January 2010, we recorded a change in interest gain of $211,250, which is included in “Equity in loss of equity-method investment, net of tax” on the statement of operations. For the three months ended March31, 2010, the Company recorded an adjustment to non-cash equity in loss of equity-method investment of approximately $0.1million to correct our investment in unconsolidated affiliate balance. The company determined this out-of-period adjustment is not material to the condensed consolidated financial statements for the three month period ended March 31, 2010, forecasted annual results for the fiscal 2010 or any prior period financial statements. During the quarter ended March 31, 2010, HSWI recorded revenue of approximately $1.3 million related to services performed under the Sharecare services agreement. The following table shows select financial data including HSWI’s proportional share of net loss in Sharecare as reported under the equity method: For the PeriodEndedMarch 31, 2010 Revenues $ Gross profit Loss from operations ) Net loss ) Proportional share of investee loss $ ) 4.SEGMENTS Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker, or decision making group, in deciding how to allocate resources and in assessing performance.Because of our integrated business structure, operating costs included in one segment can benefit other segments, and therefore these segments are not designed to measure operating income or loss directly related to the products included in each segment.Reconciling amounts include adjustments to conform with U.S. GAAP and corporate-level activity not specifically attributed to a segment.Corporate expenses include, among other items: corporate-level general and administration costs, technology costs and on-going maintenance charges; share-based compensation expense related to stock and stock option grants; depreciation and amortization expense; interest expense and income; and charges related to acquired content not yet published on our sites. The Company reported two operating segments for the first half of 2009: (1) social media; and (2) digital online publishing.Our social media segment was comprised of our DailyStrength operations, which generated revenues from the advertisers based primarily in the United States.We sold substantially all of the assets of the social media segment to a related party, Sharecare, on October 30, 2009.Subsequently, we no longer recognize activity within that segment.Our digital online publishing segment consists of our websites in Brazil and China and generates revenues from advertisers based in the respective countries. In October 2009 the Company entered into a Letter Agreement for services with Sharecare pursuant to which the Company agreed to perform services related to the design, development, hosting and related services necessary to launch and operate the Sharecare websites through our direct activities and management of third party vendors.The operating results for services performed under the Sharecare services agreement are included in the web platform services segment. 7 Revenue, operating loss and total assets regarding reportable segments are presented in the following tables: Digital Online Social Web Platform Publishing Media Services Corporate Total Three Months Ended March 31, 2010 Revenue $ — $ $
